Citation Nr: 0020648	
Decision Date: 08/07/00    Archive Date: 08/17/00

DOCKET NO.  98-20 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for arthritis of the hands, 
to include as secondary to bilateral burn scars of the hands.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to April 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a July 1998 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein service connection for 
arthritis of the hands was denied.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran sustained burns to both of his hands 
resulting in scarring during active military service.  

3.  The veteran currently has bilateral arthritis of his 
hands.

4.  A VA physician has indicated that, while it is a medical 
possibility that burn injuries contributed to the development 
of arthritis in the veteran's hands, the probability of such 
etiology is probably less than 50 percent.  There is no other 
competent medical evidence establishing an etiological or 
causal link between the veteran's current arthritis and his 
service connected burn scars. 


CONCLUSION OF LAW

1.  A claim for service connection for arthritis of the 
hands, to include as secondary to bilateral burns of the 
hands, is well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 2000).

2.  Arthritis of the hands is not shown, by the preponderance 
of the evidence, to have incurred in or been aggravated by 
his active military service, nor is such disability shown to 
be secondary to service connected bilateral burn scars of the 
hands. 38 U.S.C.A. §§ 1110, 1111, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303, 3.304, 3.10 (1999).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  The law provides that "a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 2000).  

In order to establish a "well grounded" claim for service 
connection for a particular disability, the veteran needs to 
provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet.App. 502, 505 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-611 (1992); Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).  The three elements 
of a "well grounded" claim for service connection are: (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303 (1999).

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 2000); that is, he has presented a claim that is 
plausible.  The veteran currently has arthritis of his hands 
bilaterally.  During active service, he sustained burns to 
both of his hands resulting in scarring.  In an October 1996 
VA hand, thumb, and fingers examination report, a VA 
physician, Dr. Bass, stated that it is considered to be a 
medical possibility [that] burn injuries contributed to the 
development of arthritis in the veteran's hands.  As the 
veteran's claim is plausible, the Board finds that the 
veteran has submitted a well grounded claim of entitlement to 
service connection for arthritis of the hands to include as 
secondary to service connected burns of the hands.   

Having determined that the claim is well grounded, it is now 
incumbent upon VA to consider this claim on the merits.  In 
adjudication of a well-grounded claim, the Board must assess 
the credibility, and therefore the probative value of 
proffered evidence of record in its whole.  Owens v. Brown, 7 
Vet. App. 429, 433 (1995).   In the determination of the 
probative weight of the evidence presented as a whole, where 
there exists "an approximate balance of positive and 
negative evidence regarding the merits of a issue material to 
the determination of the matter," the claimant shall prevail 
upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993).  
This is known as the "benefit of the doubt" or the 
"equipoise" doctrine and is only applicable when there 
exists a balance, or an approximate balance of positive and 
negative evidence "in favor of" and "against" the claim.  
Accordingly, a claim may be denied only if the preponderance 
of the evidence is clearly against the veteran's claims.  In 
this circumstance, the equipoise doctrine is not applicable.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (1999).  In order to establish secondary service 
connection, the claimed disability must be proximately due to 
or the result of a service connected disease or injury.  
38 C.F.R. § 3.310 (1999).

The Board notes that the veteran has not alleged that any 
records of probative value that may be obtained, and which 
have not already been associated with his claims folder, are 
available.  Accordingly, the duty to assist the veteran, as 
prescribed by 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2000), 
has been satisfied.  

In general, service connection on a direct basis may be 
awarded for disabilities that are incurred in, or aggravated 
by, active service.  In the present case, the evidence does 
not show that the veteran's arthritis incurred in active 
duty.  On the contrary, service medical records are silent 
for any treatment, complaint, or diagnosis of arthritis of 
the hands during active service.  Similarly, the evidence 
does not show that the veteran had arthritis that preexisted 
active service and was subsequently aggravated by active 
service.  Accordingly, service connection on a direct basis 
is not warranted for arthritis of the hands.  

In addition to service connection on a direct basis, as 
indicated above, service connection may be established for 
disabilities that result from service connected disabilities.  
In order to establish secondary service connection, the 
claimed disability must be proximately due to or the result 
of a service connected disease or injury.  38 C.F.R. § 3.310 
(1999).  The veteran contends that his current arthritis 
resulted from his service-connected bilateral burn scars of 
his hands.  After a review of the record, the Board finds 
that the preponderance of the evidence is against his claim.  
Accordingly, his claim fails. 

In the present case, service connection has been established 
for second and third degree burn scars of the right hand and 
second and third degree burn scars of the left hand as the 
evidence shows that the veteran was injured during active 
duty when a mortar exploded burning his hands.  As indicated 
above, service medical records are silent for any treatment, 
complaint, or diagnosis of arthritis of the hands.  

Following service, the veteran worked as a shrimp boat 
captain as well as an offshore supply boat captain until 
1994.  Post service VA and private medical records show that 
the veteran has a current diagnosis of arthritis of the 
hands.  While Dr. Bass indicated that it is was possible that 
the burn injuries could contribute to the development of 
arthritis in the hands, he opined that the probability of 
such relationship is "probably less than 50 [percent]."  
Other than this examination report, the medical evidence is 
silent for any other opinion or statement regarding the 
probability that the veteran's arthritis resulted from his 
residual burn scars.  On the contrary, during an August 1996 
RO hearing, the veteran indicated that no doctor has ever 
told him that his arthritis was secondary to his burns.  As 
there is no competent medical evidence to contradict Dr. 
Bass' opinion, the Board finds his opinion to be highly 
probative to the issue of service connection. 

The Board notes the veteran's contentions raised in various 
correspondence to VA as well as in his August 1996 RO hearing 
and his June 2000 Travel Board hearing.  The veteran has 
continually alleged that his arthritis resulted from his burn 
scars.  However, in the absence of evidence indicating that 
the veteran has the medical knowledge or training requisite 
for the rendering of clinical opinions, the Board must find 
that his contentions with regard to the etiology of any 
current arthritis disability to be of no probative value.  
See Moray v. Brown, 5 Vet. App. 211 (1993); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  While the Board notes 
that the veteran is sincere in his belief that his current 
arthritis resulted from his service connected burns, the 
Board finds that Dr. Bass' statement is more probative to the 
issue of the etiology of the veteran's arthritis. 

For the reasons set forth above, the Board concludes that the 
evidence against the veteran's claim is more probative and of 
greater weight and finds as a matter of fact that the 
veteran's arthritis of the hands was not caused by an 
inservice disease or injury, nor was his arthritis of the 
hands related to service connected bilateral burn scars of 
the hands.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for arthritis of the hands, and the 
benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) 
is not for application.  A reasonable doubt exists where 
there is an approximate balance of positive and negative 
evidence that does not satisfactorily prove or disprove the 
claim.  38 C.F.R. § 3.102 (1999).  It is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  Id.  It is not a 
means of reconciling actual conflict or a contradiction in 
the evidence.  Id.  In this case, for the reasons and bases 
discussed above, a reasonable doubt does not exist regarding 
the question of whether the evidence establishes a nexus 
between the veteran's arthirtis of the hands and his service 
connected burn scars.  


ORDER

Service connection for arthritis of the hands, to include as 
secondary to bilateral burn scars of the hands, is denied. 



		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals



 

